February   4,   1975


The Honorable   Thomas W. Brown                 Opinion No.   H-     516
Director
Texas Board of Private Investigators            Re: Construction   of Article
  and Private Security Agencies                 4413(29bb) regarding licens-
959 Reinli Street, Suite 201                    ing of private investigators
Austin,  Texas   78751                          and security agencies.

Dear Mr.   Brown:

         You have requested our opinion regarding the construction     of
article 4413(29bb),  V. T. C. S., which creates a Texas Board of Private
Investigators  and Private Security Agencies,      and empowers  the Board
to license applicants under the Act.    Specifically,   you ask:

               1.   Whether the Board has the authority to adopt
               a rule requiring the manager of a licensee des-
               cribed in Section 19 of the Act to be a Texas
               resident.

               2.   Whether the word “member”        in Section   19(a)
               ought to be read as “manager. ”

               3.   Whether the Board has the authority to re-
               quire a licensee to maintain a place of business
               in the State of Texas.

        Section 3(a) of the Act requires that an applicant for any license
under the Act be a United States citizen,  a person at least 21 years of
age, and a person of “good moral character and temperate habits, who
is not a convicted felon. ” The Act specifies further that the applicant
comply “with any other reasonable qualifications    that the board may fix
by rule. ”




                                  p. 2327
The Honorable     Thomas    W.   Brown   page 2   (H-516)




          The case law provides little guidance regarding the question of
whether    the Board may require a manager applicant to be a Texas resident.

                  The determining   factor in , . . whether or not
                 a particular  administrative   agency has exceeded
                 its rule-making   powers is that the rule’s provisions
                 must be in harmony with the general obiectives      of
                 the Act involved. ‘I. Gerst v. Oak Cliff Savings & Loan
                 Ass’n
                 -*      J 432 S. W. 2d 702, 706 (Tex. Sup. 1968).

         The Act itself,   however,   may provide a clue.  Section 50,which
describes   the process    of appeal from the Board’s decisions,  states that:

                 [a]ny person aggrieved by any’action of the Board
                 in denying an application for a license,    or in
                 revoking a license,    or in suspending a license,  or
                 in taking any disciplinary   action with respect to a
                 licensd under this Act, shall have the right to appeal
                 such action or such decision to the District Court
                 of the county of his residence    . . . .

         The Act thus seems to contemplate      that a licensee  or a prospective
licensee   should be a resident of a particular    Texas county.    Since we cannot
say that Texas residency is an unreasonable       qualification in this instance,
since no provision of the Act implies that the Board may not require that
manager applicants be residents     of Texas, and since a reasonable       interpreta-
tion of section 50 supports the Board’s power to establish the requirement,
we think it within the Board’s authority to adopt a rule requiring the manager
of a license described   in section 19 of the Act to be a Texas resident.

        Your second question involves      the use of the word “member”        in
section 19(a). That section provides:

                      (a) The business  of each licensee   shall be operated
                 under the direction,   control,  charge,   or management,
                 in the State, of either the licensee   or a member,    but
                 no licensee   shall employ more than one manager.
                  (Emphasis added).




                                     pe 2328
The Honorable    Thomas   W.   Brown    page 3    (H-516)




          The word “member”      is not present elsewhere in the Act and has
little meaning in relation to the licensing of private investigators       and
security agencies.      Section 19 deals with the qualifications  for “managers,    ”
and we believe that the Legislature      clearly intended “the business of each
licensee”    to be “operated under the direction,    control,  charge,   or
management      . . . of either the licensee   or a manager. ” “Where possible
a legislative   act should be construed to accomplish     its evident and obvious
purpose. ” State v. Bathe, 231 S. W. 2d 453 (Tex. Civ. App.,          San Antonio
1950, no writ).     We therefore construe the word “member”        in section 19(a)
as the word “manager.      ”

        Your final question asks whether the Board has the authority to
require the licensee  to maintain a place of business within the state.

         We also believe that the Act has, by necessary   implication,
empowered the Board to require a licensee to maintain a place of
business in the State of Texas.    Under the terms of section llA, the
Board may “issue subpoenas to compel the attendance of witnesses
and the production of pertinent books, accounts,    records,  and documents.       ”
Subsection c of section 1lA provides the Board with authority to enforce
this subpoena power.     Unless the licensee is required to maintain a place
of business in the state, the Board is without effective means to imple-
ment its subpoena power.      We hold therefore that the Board has the
authority to require a licensee to maintain a place of business in the
State of Texas.

                                  SUMMARY

                    The Texas Board of Private Investigators      and
                Private Security Agencies has the authority to
                adopt a rule requiring the manager of a licensee
                described in section 19 of the Act to be a Texas
                resident.   The word “member”     in section 19(a)
                should be read as “manager.    ” The Board also
                has the authority to require a licensee    to maintain
                a place of business in the State of Texas.

                                                   ery truly yours,




                                             u    Attorney   General   of Texas



                                   ps 2329
The Honorable   Thomas    W.     Brown        page 4   (H-516)




APPROVED:




         . KENDALL,      First    Assistant




C. ROBERT HEATH,         Chairman
Opinion Committee




                                         p.   2330